 

 

 

AAOLVNOIS

SLVd

 

“SUIZOUOS JUROIJIUSIS ore Aqunges Jo ‘Ayayes orgnd yy SIy pue “poyrugns JUSTUNOOP [RUIWILIO B SI SIU A (‘9 Jo f

suey Maipuy /S/ 07202/T1/Z

(suo yoayD)
SUOTE[NGol IO oINYe]s I9YIO SUIMOT[OF OU}

 

 

4q 10 “(Q)0ELE “O'S LE Aq posmoxe st oolAag (“gl “UOTOR SIU} 0} sored [Te uodn peases Apdutoid aq [TIM JO useq sey Joy} UONodde sim jo Adoo y CW

aLVG
OCOC/TI/E AOWUHO S MYATO NI CAATSOTa

 

HOCGIL ALVALSIOVIA S/O CAL LOTALSIC *$°
os,

UG) “Ap ZOZ/LL/Z
WYOA MAN: ‘ uAppoolg -CALVd

“EM009 AL
Ad GaWAGAO SSAINA GATVASNA Ad LON AVI INV
“AOWAO SHANI IAL NI GHOV' Id GNV GATVAS GaNAdAO

 

UOTIONAASSP SouSspTAS pue
AYSTTT JO YASTaA fuotaeHbtyjseaut Teutwtz9 butTobuo

[ees Japun Sulpy sezoyne
Jey} SISeq [SOT JOYIO Jo “UOYL[NSex ‘oynqeys oy} “aMonvoydde Mou eB Jy (q

 

 

spor aed
OSpPN¢ sesIseAospne
:porsqU YOMA\ UI 9se_ Jo JoqunN JoyDod

1I9PAC J.An07) A0LId & 0} yauNsand J CW

 

 

MOITAMAS JO NOILVOMILYAD AVOLVAINVIAL

 

 

 

219945 J9yI0pP UO pa.12}U2 oq 0} JUVMINIOP Jo UONULIIsap 934485 ‘SoA JT

 

J ON SHA -LAdHS LHAOOd OITENd FELL NOdN ALVOICNI

 

AOS lopsn@)7sue M"MIIPUY :ssaIppY [IeA-7
ILe9-pSc-8TL sJaquinN sucyg

LOCI T OK MON “UAPOOIg
yseq eze[q ueupey [77 :ssoippy
ANCH-OVSI-oWeN Wy
. SUC, MOIPUY :oWeN

 

 

 

 

 

Joqumy 39390q
W6E1-07

HNOHd TTHO dO SINFZLNOD HOUVAS
OL INVYEVM YOA NOLLVOViIddvV “aa NI

fe He ae ahs ae fe aft ee ofc ae ofc oe oft oe oft fee fe fe ae 2c fe oie a 2k oe ae aie a ale ake

TVS WHOND INDANOO" AT OL
WAVAT YOU NOILVOITdd VY

 

MYOA MAN FO LOTALSICG NYALS VA
LYN0)9 LOTALSIG SH&LVLS (ALIN
P9TIO SH419TD -OL

 

 
AB:ADW
F, #2019R01233

IN THE UNITED STATES DISTRICT COURT
FOR EASTERN DISTRICT OF NEW YORK

To Be Filed Under Seal
IN THE MATTER OF THE SEARCH OF AN
APPLE IPHONE 6S WITH SERIAL APPLICATION FOR A SEARCH
NUMBER F71QKODFGRYD, CURRENTLY | WARRANT FOR AN ELECTRONIC
LOCATED WITHIN THE EASTERN DEVICE
DISTRICT OF NEW YORK

Case No. 20-139 M

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE
I, PATRICK MAGNER, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of property-—
an Apple iPhone 6S with serial number F71QKODFGRYD—which is currently in law
enforcement possession, and the extraction from that property of electronically stored
information described in Attachment B.

2. Tam Special Agent with the U.S. Department of Homeland Security,
Homeland Security Investigations (“HSI”) and have been since June 2017. As such, I am a
“federal law enforcement officer” within the meaning of Federal Rule of Criminal Procedure
41(a)(2)(C), that is, a government agent engaged in enforcing the criminal laws and duly

authorized by the Attorney General to request a search warrant. I am a member of the NYC-

JFK Border Enforcement Security Task Force (the “Task Force”), a joint law

 
enforcement task force between HSI and other law enforcement agencies based at John F.
Kennedy International Airport in Queens, New York. The Task Force focuses on narcotics
smuggling and financial crimes occurring at and through the New York airports. I have been
involved in the investigation of numerous cases involving the illegal importation and
distribution of narcotics.

3. This affidavit is intended to show only that there is sufficient probable cause
for the requested warrant and does not set forth all of my knowledge about this matter.

IDENTIFICATION OF THE DEVICE TO BE EXAMINED

4. The property to be searched is an Apple iPhone 6S, serial number
F71QKODFGRYD, hereinafter the “Device.” The Device is currently located in an HSI
evidence storage room within the Eastern District of New York.

5. The applied-for warrant would authorize the forensic examination of the

Device for the purpose of identifying electronically stored data particularly described in

Attachment B.
PROBABLE CAUSE
1. The United States, including HSI, is conducting a criminal investigation of

KONSTANDINOS SIOMOS and WILLIAM VEGA regarding possible violations of Title 21,
United States Code, Sections 841 and 846.

| 2. On or about March 31, 2019, MICHAEL PALERMO was found unconscious in a
bed at a residence in Queens, New York. PALERMO’s father found him and called 911. After
emergency medical services arrived and administered an emergency narcotic overdose

medication, PALERMO regained consciousness and was taken to a hospital: PALERMO stated

2

 
to New York City Police Department (“NYPD”) officers that he had injected heroin using a
hypodermic needle prior to the incident. NYPD officers recovered a hypodermic needle from
the scene of the overdose.

3. On or about June 21, 2019, MICHAEL PALERMO was found dead due to an
apparent drug overdose. He had been found unresponsive inside of a bathroom at a public park
in Whitestone, New York, with a hypodermic needle in his hand. He was transported to a
hospital, where he was pronounced dead on arrival. The New York City Office of Chief
Medical Examiner concluded that the cause of PALERMO’s death was acute intoxication due to
the combined effects of heroin, fentanyl and gabapentin.

4, Based on information and belief and the investigation to date, WILLIAM VEGA
regularly dealt heroin to MICHAEL PALERMO prior to the latter’s death. VEGA has been
arrested for narcotics-related offenses on several previous occasions. His most recent narcotics-
related arrest occurred on February 27, 2018, at which time he was found in possession of
approximately 28 grams of heroin.

5. Phone records indicate that MICHAEL PALERMO and WILLIAM VEGA were
in frequent contact during the months leading up to PALERMO’s death. For example, between
January 1, 2019 and March 31, 2019, there were more than 1,000 calls between a cell phone
known to belong to VEGA and a cell phone known to belong to PALERMO. | J

6. Between May 2019 and the present, an undercover NYPD officer has purchased
narcotics ftom WILLIAM VEGA on more than a dozen occasions at different locations in
Queens, New York. To arrange for a transaction, the undercover officer often communicated
with VEGA by calling or exchanging text messages with a number belonging to VEGA. During

3
every transaction, VEGA supplied substances containing heroin (at varying levels of purity) in
return for cash, and on most occasions, the purchased substance included a detectable amount of
fentanyl. To date, the undercover officer has purchased more than 100 grams of substances
containing heroin from VEGA.

7. During some of the undercover purchases, the heroin sold by VEGA was
packaged with a specific “stamp” — i.e., a label and/or graphic design to identify the heroin as a
unique narcotics “brand.” On several occasions, the “stamp” on the heroin used the word
“supreme.”

8. WILLIAM VEGA was by himself the first few times he sold heroin to the
undercover officer. However, during a narcotics transaction that occurred on July 2, 2019,
VEGA was accompanied by an individual later identified as KONSTANDINOS SIOMOS, who
appears to be a co-conspirator who is supplying narcotics to VEGA. On that occasion, VEGA
and SIOMOS arrived at a previously agreed upon location while driving a black SUV. The
undercover officer entered the rear passenger side door and spoke with VEGA and SIOMOS.
The undercover officer then handed US $700 in cash to VEGA and observed SIOMOS then give
VEGA a package, which VEGA then handed to the undercover officer. The package contained
approximately 100 glassines of heroin, weighing about 5 grams in total.

9. On several other occasions, after the undercover officer handed money to
WILLIAM VEGA to purchase heroin, VEGA left the scene of the transaction to meet SIOMOS
or other co-conspirators to retrieve the narcotics. For example, on or about July 19, 2019, the
undercover officer met with VEGA to purchase narcotics at 47-51 33rd Street in Queens, New
York. The transaction took place in a vehicle, and the undercover officer made a video

4
recording of the interaction in which VEGA’s face can be clearly seen and the conversation can
be clearly heard. The undercover officer handed US $700 in cash to VEGA, who then provided
the undercover officer with a bag containing 100 glassines of heroin. Afterward, during the
same conversation, VEGA said that he could obtain more heroin but that it would take some
time for his “partner” to retrieve it. VEGA then exited the undercover officer’s car. -
a. After VEGA exited the undercover officer’s car, other NYPD officers observed ©
VEGA walk towards and enter a Gray Range Rover parked nearby.
b. After a short time, VEGA exited the Gray Range Rover and returned to the
undercover officer’s car. VEGA then told the undercover officer that his
“partner” would take approximately 25 minutes to get the drugs.
c. After VEGA exited the Gray Range Rover, NYPD officers observed the Gray
Range Rover drive to City Closet Storage, a self-storage facility, located at 47-32
- 32nd Place in Queens, New York (the “STORAGE FACILITY”), about one block
away from where the undercover officer was parked. Officers followed the Gray
Range Rover to the storage facility, where they saw it was parked and unoccupied.
After a period of time, the Gray Range Rover left the facility and parked |
approximately one block away on 32nd Place between Hunters Point Avenue and
48th Avenue, which is also a short distance away from where the undercover
officer was parked.
d. Eventually, VEGA received a text message and told the undercover officer that’
his “partner” had returned with the narcotics. The undercover officer then handed
VEGA an additional US $700 in cash. VEGA then exited the car and was

5
observed walking to the Gray Range Rover. VEGA then returned to the
undercover officer’s car and handed the undercover officer another bag containing
100 glassines of heroin. In total, the heroin purchased by the undercover officer
from VEGA on July 19, 2019 weighed approximately 8.2 grams.

10. During the July 19, 2019 transaction, WILLIAM VEGA can also be heard on
video discussing the death of MICHAEL PALERMO. During that conversation, VEGA said
that VEGA had “supreme shit when [he] was in Whitestone.” VEGA expressly stated that
PALERMO had come to VEGA’s home on multiple occasions to purchase heroin. VEGA also
said that when he sold heroin to PALERMO, he had warned PALERMO not to use too much of
it at one time. VEGA appeared to express frustration that PALERMO did not follow his advice,
stating that after VEGA had sold the heroin, PALERMO had said “all right, all right, whatever”
and that VEGA found out about the fatal overdose “the next day.” Specifically referring to
PALERMO’ fatal overdose and the needle found in PALERMO’s arm, in response to the
undercover officer’s inquiring “but that was somebody else’s shit, or that was your shit,” VEGA
admitted, “that was my shit too.”

11. Onor about July 30, 2019, August 8, 2019, August 22, 2019, and September 6,
2019, the undercover officer met WILLIAM VEGA to purchase narcotics at the intersection of
36th Street and Queens Boulevard in Queens, New York. This location is a less than 10 minute
walk from the STORAGE FACILITY. During each of those transactions, VEGA entered the
undercover officer’s parked car, took money from the officer, exited the car, and then returned

sometime later with narcotics.
12. Onor about August 8, 2019, shortly before the undercover officer engaged in a
narcotics transaction with WILLIAM VEGA, an individual resembling KONSTANDINOS
SIOMOS was observed holding a white plastic bag and entering the interior of the STORAGE
FACILITY.

13. Onor about September 6, 2019, after WILLIAM VEGA exited the undercover _
officer’s car, VEGA was observed walking to a car parked in front of the STORAGE FACILITY
and appeared to be speaking with someone on his phone. A few minutes later,
KONSTANDINOS SIOMOS was observed exiting from the STORAGE FACILITY, meeting
with VEGA, and making hand-to-hand exchanges with VEGA. Afterward, VEGA walked back
to the undercover officer’s vehicle and gave the officer heroin. |

14. Records obtained from the STORAGE FACILITY show that KONSTANDINOS
SIOMOS has been renting a unit there since January 2017 and continued to do so at least
through the end of September 2019. However, continuing law enforcement surveillance efforts
indicate that neither VEGA nor SIOMOS has been in the immediate vicinity of the STORAGE
FACILITY since September 2019.

15. Further narcotics purchases made by the undercover officer demonstrate that
WILLIAM VEGA and KONSTANDINOS SIOMOS have been distributing narcotics from an
apartment located on the third floor of a residential building at 1901 21st Avenue in Queens,
New York (the “QUEENS APARTMENT”) since at least September 2019. Specifically, on
seven separate occasions between September 2019 and January 2020, the undercover officer

purchased heroin from VEGA in the immediate vicinity of the QUEENS APARTMENT.

 
16. The most recent purchase of narcotics by the undercover officer from WILLIAM
VEGA occurred on January 9, 2020. On that day, the undercover officer drove his vehicle to the
intersection of 31st Street and Hoyt Avenue in Queens, New York to meet with VEGA. At that
location, VEGA entered the undercover officer’s vehicle, and together they drove to 20-52 20th
Street, located on the same block as the QUEENS APARTMENT. After the undercover officer
handed VEGA approximately US $2,100 in cash, VEGA exited the vehicle. Law enforcement
then observed VEGA walk to 19-01 21st Avenue, enter the building, walk up to the third floor,
engage in a hand-to-hand transaction with KONSTANDINOS SIOMOS, exit and then return to
the undercover officer’s vehicle, where he gave the undercover officer 300 glassines of heroin,
weighing approximately 18.6 grams.

17. On February 4, 2020, law enforcement arrested KONSTANDINOS SIOMOS and
WILLIAM VEGA pursuant to federal arrest warrants issued by U.S. Magistrate Judge Cheryl L.
Pollak. On February 3, 2020, the undercover officer communicated with VEGA via text
message to arrange for another narcotics transaction to take place the next day. On February 4,
2020, at approximately 2:00 p.m., the undercover officer and VEGA exchanged text messages
regarding their respective locations. At 2:22 p.m., VEGA sent a text message to the undercover
officer stating that he was in a cab heading towards the undercover office and would arrive in
about 20 minutes. The undercover officer and VEGA then met in person at approximately 2:40
p.m. After the undercover officer handed VEGA approximately US $1,400 in cash, VEGA was
observed walking to the QUEENS APARTMENT to obtain narcotics. Law enforcement arrested

him at approximately 3:30 p.m.

 
18. HSI seized the Device, which was on VEGA’s person, incident to his arrest.
Therefore, while HSI might already have all necessary authority to examine the Device, I seek
this additional warrant out of an abundance of caution to be certain that an examination of the
Device will comply with the Fourth Amendment and other applicable laws.

19. Based on the foregoing facts, as well as my training and experience, there is
reason to believe that WILLIAM VEGA uses his personal cellular device to communicate

with purchasers of narcotics via text message or some form of communication application
that involves written messages. Furthermore, because the Device was found on VEGA’s
person shortly after he met with the undercover officer on February 4, 2020, there is reason
to believe that the Device is the same cellular phone that VEGA used to communicate with
the undercover officer to arrange all of their narcotics transactions, including the one
scheduled for the day of VEGA’s arrest. There is also reason to believe that VEGA
communicates with KONSTANDINOS SIOMOS via text message or written messaging
application on his personal cellular device to facilitate the distribution of narcotics.
Accordingly, there is probable cause to believe that there is evidence of violations of Title
21, United States Code, Sections 841 and 846 on the Device.
TECHNICAL TERMS

20. . Based on my training and experience, I use the following technical terms to
convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data

communication through radio signals. These telephones send signals through

 
networks of transmitter/receivers, enabling communication with other wireless
telephones or traditional “land line” telephones. A wireless telephone usually
contains a “call log,” which records the telephone number, date, and time of
calls made to and from the phone. In addition to enabling voice
communications, wireless telephones offer a broad range of capabilities.
These capabilities include: storing names and phone numbers in electronic
“address books;” sending, receiving, and storing text messages and e-mail;
taking, sending, receiving, and storing still photographs and moving video;
storing and playing back audio files; storing dates, appointments, and other
information on personal calendars; and accessing and downloading
information from the Internet. Wireless telephones may also include global
positioning system (“GPS”) technology for determining the location of the
device.

. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store their recorded images.
Images can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives. Most digital cameras also include a screen for viewing the stored
images. This storage media can contain any digital data, including data
unrelated to photographs or videos.

10

 
c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio,
video, or photographic files. However, a portable media player can also store
other digital data. Some portable media players can use removable storage
media. Removable storage media include various types of flash memory cards
or miniature hard drives. This removable storage media can also store any
digital data. Depending on the model, a portable media player may have the
ability to store very large amounts of electronic data and may offer additional
features such as a calendar, contact list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning System to display
its entrent location. It often contains records the locations where it has been.
Some GPS navigation devices can give a user driving or walking directions to
another location. These devices can contain records of the addresses or
locations involved in such navigation. The Global Positioning System
(generally abbreviated “GPS”) consists of 24 NAVSTAR satellites orbiting the
Earth. Each satellite contains an extremely accurate clock. Each satellite
repeatedly transmits by radio a mathematical representation of the current
time, combined with a special sequence of numbers. These signals are sent by
radio, using specifications that are publicly available. A GPS antenna on Earth
can receive those signals. When a GPS antenna receives signals from at least

four satellites, a computer connected to that antenna can mathematically

1]

 
calculate the antenna’s latitude, longitude, and sometimes altitude with a high
level of precision.

e. PDA: A personal digital assistant, or PDA, is a handheld electronic device
used for storing data (such as names, addresses, appointments or notes) and
utilizing computer programs. Some PDAs also function as wireless
communication devices and are used to access the Internet and send and
receive e-mail. PDAs usually include a memory card or other removable
storage media for storing data and a keyboard and/or touch screen for entering
data. Removable storage media include various types of flash memory cards
or miniature hard drives. This removable storage media can store any digital
data. Most PDAs run computer software, giving them many of the same
capabilities as personal computers. For example, PDA users can work with
word-processing documents, spreadsheets, and presentations. PDAs may also
include global positioning system (“GPS”) technology for determining the |
location of the device.

f. Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international

* borders, even when the devices communicating with each other are in the
same state.
21. Based on my training, experience, and research, I know that the Device has
capabilities that allow it to serve as Internet browsers, email clients, electronic messaging

12

 
devices, telephones, digital cameras, portable media players, GPS navigation devices, and
PDA’s. In my training and experience, examining data stored on devices of this type can
uncover, among other things, evidence that reveals or suggests who possessed or used the
device.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

22. Based on my knowledge, training, and experience, I know that electronic
devices can store information for long periods of time. Similarly, things that have been
viewed via the Internet are typically stored for some period of time on the device. This
information can sometimes be recovered with forensics tools.

23. Forensic evidence. As further described in Attachment B, this application
seeks permission to locate not only electronically stored information that might serve as
direct evidence of the crimes described on the warrant, but also forensic evidence that
establishes how the Device was used, the purpose of their use, who used them, and when.
There is probable cause to believe that this forensic electronic evidence might be on the
Device because: |

a. Data on the storage medium can provide evidence of a file that was once on
the storage medium but has since been deleted or edited, or of a deleted
portion of a file (such as a paragraph that has been deleted from a word
processing file).

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia
of occupancy” while executing a search warrant at a residence.

13

 
c. A person with appropriate familiarity with how an electronic device works
may, after examining this forensic evidence in its proper context, be able to
draw conclusions about how electronic devices were used, the purpose of their
use, who used them, and when.

d. The process of identifying the exact electronically stored information on a
storage medium that is necessary to draw an accurate conclusion is a dynamic
process. Electronic evidence is not always data that can be merely reviewed
by a review team and passed along to investigators. Whether data stored ona
computer is evidence may depend on other information stored on the computer
and the application of knowledge about how a computer behaves. Therefore,
contextual information necessary to understand other evidence also falls
within the scope of the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use,
who used it, and when, sometimes it is necessary to establish that a particular
thing is not present on a storage medium.

24. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination of the Device
consistent with the warrant. The examination may require authorities to employ techniques,
including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the devices to human inspection in order to determine whether it is evidence

described by the warrant.

14

 
25. Manner of execution. Because this warrant seeks only permission to examine
a device already in law enforcement’s possession, the execution of this warrant does not
involve the physical intrusion onto a premises. Consequently, I submit there is reasonable
cause for the Court to authorize execution of the warrant at any time in the day or night.

CONCLUSION

26. I submit that this affidavit supports probable cause for a search warrant
authorizing the examination of the Device described in Attachment A to seek the items
described in Attachment B.

REQUEST FOR SEALING

27.  Itis respectfully requested that this Court issue an order sealing, until further
order of the Court, all papers submitted in support of this application, including the
application and search warrant. Based on information obtained through this investigation,
including from evidence seized and witnesses contacted on the day of WILLIAM VEGA’s
and KONSTANDINOS SIOMOS’s arrests, the investigation is presently targeting several
other individuals who are at large and whose identities are known to law enforcement. |
believe that sealing this document is necessary because the warrant is relevant to an ongoing
investigation, the scope of which is neither public nor known to all of the targets of this

investigation. Premature disclosure of the contents of this affidavit and related documents

15

 
Case 1:20-mj-00139-LB Document 1 Filed 02/11/20 Page 17 of 25 PagelD #: 17

may have a significant and negative impact on the continuing investigation and may severely

jeopardize its effectiveness.

WA ectfu Doo

 

 

ba Gla A
Special Agent
Homeland Security Investigations

Subscribed and sworn to before me

on Feb pary II, 1, [D ln

BON. ih BLOOM
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK

16
Case 1:20-mj-00139-LB Document1 Filed 02/11/20 Page 18 of 25 PagelD #: 18

ATTACHMENT A
The property to be searched is an Apple iPhone 6S, serial number F71QKODFGRYD, .
hereinafter the “Device.” The Device is currently located in an HSI evidence storage room
within the Eastern District of New York.
This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 
ATTACHMENT B
1. All records on the Device described in Attachment A that relate to violations
of Title 21, United States Code, Sections 841 and 846 and involve WILLIAM VEGA or
KONSTANDINOS SIOMOS and their co-conspirators since January 1, 2019, including:

a. names and telephone numbers, as well as the contents of all call logs, contact
lists, text messages, emails (including those sent, received, deleted and
drafted), and messages sent or received on.programs or applications with an
electronic messaging function;

b. evidence of user attribution showing who used or owned the Device at the
time the things described in this warrant were created, edited, or deleted, such
as, for example, logs, phonebooks, saved usernames and passwords,
documents, and browsing history;

c. evidence of the times the Device was used;

d. passwords, encryption keys, and other access devices that may be necessary to
access the Device;

e. contextual information necessary to understand the evidence described in this
Attachment;

f. lists of customers and related identifying information;

g. types, amounts, and prices of drugs trafficked as well as dates, places, and
amounts of specific transactions;

h. any information related to sources of drugs (including names, addresses, phone

numbers, or any other identifying information);

 
Case 1:20-mj-00139-LB Document 1 Filed 02/11/20 Page 20 of 25 PagelD #: 20

i. any information recording WILLIAM VEGA’s schedule or travel from
January 1, 2019 to the present, including, but not limited to, evidence
regarding VEGA’s location specifically on March 30, 2019, March 31, 2019,
Tune 20, 2019 and June 21, 2019; and
j. all bank records, checks, credit card bills, account information, and other .
financial records.
As used above, the terms “records” and “information” include all of the foregoing
items of evidence in whatever form and by whatever means they may have been created or
stored, including any form of computer or electronic storage (such as flash memory or other

media that can store data) and any photographic form. r

 
— AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

AN APPLE IPHONE 6S WITH SERIAL NUMBER
F71QKODFGRYD, CURRENTLY LOCATED WITHIN THE
EASTERN DISTRICT OF NEW YORK

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

Case No. 20-139M

Nee ee ee eae ee

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Eastern District of New York
(identify the person or describe the property to be searched and give its location):

SEE ATTACHMENT A

I find that the affidavit(s), or'any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

SEE ATTACHMENT B

YOU ARE COMMANDED to execute this warrant on or before February 25, 2020 (not to exceed 14 days)
1 in the daytime 6:00 a.m. to 10:00 p.m. @ at any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the Duty Magistrate Judge
(United States Magistrate Judge)

WW Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box) ,
M for 30 days (not to exceed 30) 1 until, the facts justifying, the later specific date of

Date and time issued: 2 lI |20 @ 3. 4% em: Si (Slon—

Judge's signature

 

 

 

City and state: Brooklyn, New York Hon. Lois Bloom U.S.M.J.

Printed name and title

 
 

Case 1:20-mj-00139-LB Document1 Filed 02/11/20 Page 22 of 25 PagelD #: 22

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
20-139M .

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge. .

Date:

 

Executing officer's signature

 

Printed name and title

 

 
Case 1:20-mj-00139-LB Document1 Filed 02/11/20 Page 23:of 25 PagelD #: 23

ATTACHMENT A
The property to be searched is an Apple iPhone 68, serial number F71QKODFGRYD,
hereinafter the “Device.” The Device is currently located in an HSI evidence storage room
within the Eastern District of New York.
This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 
ATTACHMENT B
1. All records on the Device described in Attachment A that relate to violations
of Title 21, United States Code, Sections 841 and 846 and involve WILLIAM VEGA or
KONSTANDINOS SIOMOS and their co-conspirators since January 1, 2019, including:

a. names and telephone numbers, as well as the contents of all call logs, contact
lists, text messages, emails (including those sent, received, deleted and
drafted), and messages sent or received on programs or applications with an
electronic messaging function;

b. evidence of user attribution showing who used or owned the Device at the
time the things described in this warrant were created, edited, or deleted, such
as, for example, logs, phonebooks, saved usernames and passwords,
documents, and browsing history;

c. evidence of the times the Device was used;

d. passwords, encryption keys, and other access devices that may be necessary to
access the Device;

e. contextual information necessary to understand the evidence described in this
Attachment;

f. lists of customers and related identifying information;

g. types, amounts, and prices of drugs trafficked as well as dates, places, and
amounts of specific transactions;

h. any information related to sources of drugs (including names, addresses, phone

numbers, or any other identifying information);

 
Case 1:20-mj-00139-LB Document1 Filed 02/11/20 Page 25 of 25 PagelD #: 25

i. any information recording WILLIAM VEGA’s schedule or travel from
January 1, 2019 to the present, including, but not limited to, evidence
regarding VEGA’s location specifically on March 30, 2019, March 31, 2019,
June 20, 2019 and June 21, 2019; and
j. all bank records, checks, credit card bills, account information, and other
financial records.
As used above, the terms “records” and “information” include all of the foregoing
items of evidence in whatever form and by whatever means they may have been created or
stored, including any form of computer or electronic storage (such as flash memory or other

media that can store data) and any photographic form.

 
